Citation Nr: 0706220	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-34 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent 
prior to May 1, 2004, and an evaluation in excess of 
40 percent as of May 1, 2004, for chronic lumbosacral strain, 
to include restoration of the 50 percent rating.  

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a left meniscectomy.

3.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).

Review of the record reveals that claims for an increased 
ratings for the back and knee disorder were filed when the 
disorders were rated 20 percent for the back and 10 percent 
disabling, for the knee.  By rating action of February 2002, 
the rating for the back was raised to 50 percent disabling 
and the rating for the knee was raised to 30 percent 
disabling.  This action followed remand of the case from the 
Board.  

The veteran was then instructed that this represented a 
complete grant of the benefits requested, and that if he 
disagreed, he was instructed on actions needed to appeal.  
Subsequently, he filed a claim for individual unemployability 
and increased ratings for the back and knee.  This was taken 
as a new claim, and during development, the rating for the 
back disorder was reduced to 40 percent.  These actions have 
given rise to the issues set forth on the title page.

There is a question whether the rating that assigned the 50 
percent and 30 percent ratings did represent a "maximum" 
grant pursuant to AB v. Brown, 6 Vet. App. 35 (1993), but in 
view of the holdings herein, further resolution of that 
matter is not needed.  No increases are granted, herein, and 
whether this is part of a new appeal or an earlier appeal 
would only be of concern were increases granted and how the 
effective date would be assigned.

In the veteran's VA Form 21-8940, Veteran's Application for 
Increased Compensation Based Upon Unemployability, he 
indicated he had been told he had hepatitis C, which he 
attributed to service.  As this claim has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  Throughout the appeal period, chronic lumbosacral strain 
has been manifested by no more than severe functional 
impairment or limitation of motion.  Demonstrable deformity 
of a vertebral body has not been clinically established 
during the pertinent period, nor has fracture of the back 
been demonstrated.

2.  Residuals of a left meniscectomy are manifested by no 
more than severe functional impairment.  There is no evidence 
of instability or subluxation.

3.  The veteran has completed high school.  He has not worked 
since June 1989, when he sustained an on-the-job low back 
injury.  

4.  Currently, service connection is in effect for chronic 
lumbosacral strain, evaluated as 40 percent disabling, and 
residuals of a left meniscectomy, evaluated as 30 percent 
disabling, for a combined evaluation of 60 percent, reduced 
from 70 percent with the reduction in the back rating during 
the appeal period.  

5.  The service-connected chronic lumbosacral strain and 
residuals of a left meniscectomy do not render the veteran 
unable to obtain and retain all kinds of substantially 
gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
prior to May 1, 2004, and an evaluation in excess of 
40 percent as of May 1, 2004, for chronic lumbosacral strain 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5292, 5295 (2002), 
Diagnostic Code 5237 (2006).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a left meniscectomy have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5259, 5260, 
5261 (2006).

3.  The criteria for a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in April 2002 and April 2004 letters.  The April 2002 letter 
was issued before initial consideration of the claim for 
individual unemployability.  The April 2004 letter was issued 
after initial consideration of the claims for increase 
involving the back and left knee (which timing will be 
discussed below).  These letters informed the veteran that it 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim, but that he must provide 
enough information so that VA could request any relevant 
records.  It told him that VA was responsible for obtaining 
any records held by a federal agency.  The veteran was told 
of the types of evidence needed in a claim for increase and a 
claim for entitlement to individual unemployability.  Lastly, 
he was told to submit any evidence in his possession that 
pertained to the claims.  

As noted above, the April 2004 VCAA letter was issued after 
one initial determination of the claims for increase; 
however, any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  
Initially, it must be noted that the veteran filed his claims 
for increase in 1993, which was prior to the passage of the 
VCAA.  Thus, it was impossible to send a letter to him before 
initial consideration of his claims.  Nevertheless, the April 
2004 letter informed him of the necessary information 
associated with the VCAA.  He has had an opportunity to 
respond to the VCAA letter, supplement the record, and 
participate in the adjudicatory process after the notice was 
given.  For these reasons, the veteran has not been 
prejudiced by the timing of a fully-compliant VCAA letter.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  All the claims on appeal are claims for 
increase, and thus the holding in Dingess does not apply (it 
applies only to claims for service connection).

In connection with the duty to assist, VA has provided the 
veteran with medical examinations in connection with his 
claims, except for the claim for entitlement to a total 
rating for compensation based upon individual 
unemployability.  Under this circumstance, the Board finds 
that an examination is not required, as such claim does not 
meet the statutory requirements for entitlement to a VA 
examination.  See 38 U.S.C.A. § 5103A(d)(2)(A) - (C).  The 
veteran has submitted private medical records, and VA has 
obtained private medical records identified by the veteran.  
VA has obtained the medical records relied upon by the Social 
Security Administration in awarding the veteran disability 
benefits.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Increased Ratings

The veteran asserts that his disabilities are worse then the 
current evaluations contemplate for his service-connected 
disabilities.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The evaluation of musculoskeletal disabilities also includes 
consideration of functional loss due to pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination, and of impairment of the veteran's ability 
to engage in ordinary activities, including employment.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Chronic lumbosacral strain

Service connection for chronic lumbosacral strain was awarded 
by means of an August 1976 rating decision and assigned a 
20 percent evaluation.  The veteran filed a claim for 
increase in November 1993.  Initially, the RO continued the 
20 percent evaluation, but in a February 2003 rating 
decision, it awarded a 50 percent evaluation for chronic 
lumbosacral strain, effective November 23, 1993.  In an 
October 2003 decision, a Decision Review Officer determined 
that VA had committed clear and unmistakable error in 
awarding a separate 10 percent evaluation for a demonstrable 
deformity of a vertebral body and proposed to reduce the 
veteran's evaluation to 40 percent.  This was effectuated in 
a February 2004 rating decision, effective May 1, 2004.  

At a November 1995 RO hearing, the veteran testified that his 
back had gotten worse.  He stated that surgery had been 
recommended to him but that he had declined because there was 
a chance he could be wheelchair bound, and he did not want 
that.  He stated he would rather deal with the pain and the 
ability to walk.  The veteran stated he had been in road 
construction when he last worked and was working 70 to 80 
hours a week.  He noted he had been awarded Social Security 
Administration benefits as of June 1989.  He testified he was 
on medications for his back.  He described being limited in 
driving a car.

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2003.  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process is concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Therefore, the Board must evaluate the veteran's claim under 
both the former criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to her claim, if 
indeed one is more favorable than the other.  The Board will 
lay out the former criteria and the amended criteria for the 
benefit of comparing the criteria.

Prior to September 2003, Diagnostic Code 5285, which 
addressed residuals of a vertebra fracture injury, where the 
disability was without cord involvement, but with abnormal 
mobility requiring a neck brace (jury mast), a 60 percent 
evaluation was assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2002).  When residuals of a vertebra fracture had cord 
involvement and the veteran was bedridden or where the 
veteran required long leg braces, a 100 percent evaluation 
was assigned.  Id.  In other cases, the residuals would be 
rated according to definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  Id. at Note.

Prior to September 2003, Diagnostic Code 5292, which 
addressed limitation of motion of the lumbar spine, provided 
for an evaluation of 40 percent when limitation of motion was 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 2003, Diagnostic Code 5295, which 
addressed lumbosacral strain, provided for a 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritis 
changes, or narrowing or irregularity of the joint space.  
Id.  

As of September 2003, the criteria for evaluating diseases of 
the spine are as follows, in part:

Unfavorable ankylosis of the entire 
spine - 100 percent disabling.

Unfavorable ankylosis of the entire 
thoracolumbar spine - 50 percent 
disabling.

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2006).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.

The RO has evaluated the veteran's service-connected chronic 
lumbosacral strain as follows during the appeal period:

50 percent 		from November 23, 
1993
40 percent 		from May 1, 2004

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 50 percent prior to May 
1, 2004, and in excess of 40 percent as of May 1, 2004.  
Right now, the veteran is either at or in excess of the 
maximum evaluation he can obtain under the former Diagnostic 
Codes 5292 and 5295, and thus he cannot obtain a higher 
evaluation under those Diagnostic Codes.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (maximum evaluation is 
40 percent).  The veteran's service-connected disability is 
not the result of a fracture, and the application of 
Diagnostic Code 5285 is not appropriate.  While the RO 
awarded the veteran a 10 percent evaluation based upon a 
deformity of a vertebral body, it realized its error and 
removed that 10 percent evaluation in the February 2004 
rating decision.  There is no competent evidence that the 
veteran sustained a fracture to his spine while in service 
nor evidence that the veteran has a deformity of a vertebral 
body to warrant the application of that Diagnostic Code.  
Nevertheless, the RO awarded that evaluation, and the Board 
will not disturb that award for the period of November 1993 
to May 2004.  There is, however, given these facts no basis 
for restoring the rating and the reduction was proper under 
the facts of the matter.

In considering the former criteria, in order for the veteran 
to warrant an evaluation in excess of 40 and 50 percent, his 
disability would need to be evaluated under intervertebral 
disc syndrome.  See 38 C.F.R. § 4., Diagnostic Code 5293 
(2002) (maximum evaluation is 60 percent for pronounced 
intervertebral disc syndrome).  The evidence shows that the 
veteran has been diagnosed with such disability; however, the 
preponderance of the evidence is against a finding that such 
disease process is service related.

A review of the medical records indicates that the veteran 
had a chronic lumbosacral strain when he was discharged from 
service.  It appears that after the veteran was discharged 
from service, he was in an automobile accident in September 
1976, where he says he fractured his spine.  The fracture to 
the spine is a post service event, and the veteran has not 
attempted to relate that to service.  When he was examined in 
1976, x-rays were taken, and there was no showing of 
intervertebral disc syndrome.  The record reflects that he 
was scheduled for an examination in 1979 and failed to 
report.  He was in a work-related accident in June 1989, 
which was the cause of significant worsening of his spine 
condition.  It was after the accident that intervertebral 
disc syndrome was first diagnosed.  

In a January 1991 private medical record, that physician made 
a specific determination that the veteran sustained a 
herniated lumbar disc at L5-S1 on the right as a result of 
the accident at work on June 22, 1989.  This same conclusion 
was also made in a July 1999 VA examination report.  There, 
the examiner stated that the nerve root compression at S1 and 
disk herniation at L5-S1 were not service related.  In a 
November 2001 VA examination report, the examiner stated that 
it was of low likelihood that the injury sustained in service 
contributed significantly to the veteran's current pain.  In 
a separate November 2001 VA examination report, the examiner 
determined that it was as likely as not that the veteran's 
service-connected disability contributed to the current level 
of disability.  In making this assessment, the examiner 
discussed limitation of motion and flare-ups only.  He made 
no mention of the service-connected disability and the 
symptoms associated with intervertebral disc syndrome.  
Accordingly, the preponderance of the evidence is against a 
finding that intervertebral disc syndrome is attributable to 
service or the service-connected disability.  Therefore, 
consideration of the veteran's claim for increase under 
Diagnostic Code 5293 is not appropriate, and the veteran 
cannot receive a higher evaluation for his service-connected 
disability if applying the former Diagnostic Codes.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292, 5295 (2002).

Now considering the amended criteria, the preponderance of 
the evidence is against a finding that the veteran would 
warrant an evaluation in excess of either 40 or 50 percent.  
The Board notes that the amended criteria cannot be applied 
retroactively, as there is no provision with the amended 
criteria that specifically states such.  Right now, the 
veteran is at the maximum evaluation for limitation of motion 
of the lumbar spine.  In order to warrant an evaluation in 
excess of 40 percent, the veteran's thoracolumbar spine would 
need to be unfavorably ankylosed, which has not been shown 
(nor has the veteran asserted such).  Therefore, the veteran 
cannot obtain a higher evaluation under the amended criteria 
as well.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235.  

On this basis, the Board notes that it has specifically 
considered the guidance of DeLuca, 8 Vet. App. 202; however, 
the analysis in DeLuca does not assist the veteran in this 
case, as he is receiving the maximum disability evaluation 
for limitation of motion of the lumbar spine.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  The Board has already 
noted why the veteran's disability is not being considered 
under the Diagnostic Code that addresses intervertebral disc 
syndrome.  

The Board finds that the evidence does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2006).  The overall 
disability picture with respect to the service-connected 
chronic lumbosacral strain now under consideration does not 
show any significant impairment beyond that contemplated in 
the 50 and 40 percent ratings.  Under the circumstances, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The veteran is competent to report his symptoms.  To the 
extent that he asserted his service-connected disability 
warranted more than a 20 percent evaluation, he was 
subsequently granted 50 and 40 percent evaluations by the RO.  
However, to the extent that he has asserted he warrants more 
than the 50 and 40 percent evaluations, the objective 
clinical findings do not allow for a higher evaluation.  The 
preponderance of the evidence is against a finding that the 
service-connected chronic lumbosacral strain warrants any 
more than a 50 percent evaluation prior to May 1, 2004, or a 
40 percent evaluation as of May 1, 2004.  The benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55.

B.  Residuals of a left meniscectomy

Service connection for residuals of a left meniscectomy was 
awarded by means of an August 1976 rating decision and 
assigned a noncompensable evaluation.  The veteran filed a 
claim for increase in November 1993.  In a March 1996 
decision, a Hearing Officer awarded a 10 percent evaluation, 
effective November 23, 1993.  In a February 2002 rating 
decision, the RO awarded a 30 percent evaluation, effective 
November 23, 1993.  Thus, the veteran's disability has been 
rated as 30 percent disabling throughout the pertinent appeal 
period.  The rating was assigned under Codes 5003 for 
arthritis, and 5257 for knee impairment.

At the September 1995 RO hearing, the veteran testified that 
he had fallen because of his left knee.  He stated he would 
have to use a cane at times.  

The knee is evaluated under various Diagnostic Codes 
depending on the symptoms and disease process involved.  The 
normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2006).  Diagnostic Codes 5003 and 5010 requires that 
degenerative arthritis be established by x-ray findings and 
be rated on the basis of limitation of motion.  See 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5003, 5010 (2006).  

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; flexion limited to 
30 degrees warrants a 20 percent rating; and flexion limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2006).  

Extension limited to 5 degrees warrants a 0 percent 
evaluation; extension limited to 10 degrees warrants a 10 
percent evaluation; extension limited to 15 degrees warrants 
a 20 percent evaluation; extension limited to 20 degrees 
warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

Knee impairment, including recurrent subluxation or lateral 
instability is rated 30 percent disabling where severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 30 percent for residuals of a left 
meniscectomy.  The veteran's range of motion in the left knee 
has varied throughout the appeal period from no limitation of 
motion to severe limitation of motion.  For example, in 
February 1996, his range of motion was from 40 to 
110 degrees.  In July 1999, it was from 0 to 140 degrees.  In 
February 2002, it was from 5 to 105 degrees.  In July 2002, 
it was from 10 to 100 degrees.  While the 40 degrees of 
extension in February 1996 would warrant a 40 percent 
evaluation, the preponderance of the evidence is against a 
finding that the veteran's limitation of extension would 
warrant any more than a 10 percent evaluation based upon all 
the other reported ranges of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  The veteran's limitation of flexion 
has not been shown to warrant a compensable degree.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Thus, even if 
separate evaluations for limitation of extension and flexion 
were awarded, see VAOPGCPREC 9-2004 (Sept. 17, 2004), a 
combined evaluation in excess of 30 percent would not be 
warranted.  

Essentially, the severity of the veteran's left knee is no 
more than severe.  In December 1997, the examiner stated that 
the veteran had mild medial and lateral joint line 
tenderness.  In July 1999, the patella had a normal tilt, 
normal glide, and normal tracking.  There was no crepitus, 
and motor strength was 5/5.  In February 2002, the examiner 
noted that the veteran had no quadriceps atrophy.  In July 
2002, there was minimal crepitus on active and passive range 
of motion.  Such symptoms would warrant no more than a 
30 percent evaluation under any applicable Diagnostic Code.  

The evidence establishes that the veteran's left knee has 
neither lateral instability nor subluxation.  All medical 
professionals who have examined his knee have specifically 
stated that the ligaments are intact or that the left knee is 
"stable."  Thus, the veteran would not warrant a separate 
evaluation for instability or subluxation of the knee under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  See VAOGCPREC 23-97 
(July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  In sum, 
there is a lack of clinical findings that would support a 
conclusion that the veteran's left knee warrants any more 
than a 30 percent evaluation.  

While the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not provide a 
separate rating for pain in this case.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  The 30 percent evaluation 
contemplates severe functional impairment.  

The Board finds that the evidence does not present such an 
exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  The overall 
disability picture with respect to the service-connected 
residuals of a left meniscectomy now under consideration does 
not show any significant impairment beyond that contemplated 
in the 30 percent rating assigned.  Under the circumstances, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell, 9 Vet. App. at 338-39; Floyd, 9 Vet. App. at 96; 
Shipwash, 8 Vet. App. at 227.

For the reasons stated above, an evaluation in excess of 
30 percent is not warranted for residuals of a left 
meniscectomy.  The preponderance of the evidence is against 
the veteran's claim, and the benefit-of-the-doubt rule is not 
for application.  Gilbert, 1 Vet. App. at 55.  

II.  Individual Unemployability

The veteran asserts that he cannot work due to his service-
connected disabilities.  He indicates that he became too 
disabled to work as of June 22, 1989.  

Service-connected disabilities are rated based primarily upon 
the average impairment in earning capacity.  Total disability 
is considered to exist when there is any impairment which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1).  Total ratings are authorized for any disability 
or combination of disabilities for which the Schedule for 
Rating Disabilities prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met.  Pursuant to 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. 

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2006) (stating that age may not be a factor in evaluating 
service-connected disability or unemployability).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

In evaluating whether the veteran's service-connected 
disability precludes substantially gainful employment, the 
Court has found that substantially gainful employment means 
work which is more than marginal and permits the individual 
to earn a "living wage."  The ability to work sporadically 
or obtain marginal employment is not substantially gainful 
employment.  See Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).  

The veteran is in receipt of a 40 percent evaluation for 
chronic lumbosacral strain and a 30 percent evaluation for 
residuals of a left meniscectomy, which combine to a 
60 percent evaluation.  Thus, he meets the threshold 
schedular requirements for consideration of individual 
unemployability under 38 C.F.R. § 4.16(a) as this is all 
orthopedic impairment.  However, after having carefully 
reviewed the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's service-connected disabilities render him unable to 
secure or follow a substantially gainful occupation.  The 
reasons follow.

There is overwhelming evidence in the record that the 
veteran's inability to work is the result of a post service 
work injury he sustained on June 22, 1989 (coincidentally, 
this is the date he indicated he could no longer work due to 
service-connected disabilities).  In filing a workers' 
compensation claim in 1989, the veteran stated that he was 
working as construction laborer and they were installing an 
inside radius when the accident occurred.  He noted he had 
sustained a prior injury to his low back in September 1976 
(after his discharge from service), when he was in an 
automobile accident.  Medical records created around the time 
of the injury indicated that he was pulling a panel, when he 
felt pain in the left side of his back, which got worse and 
worse as the day went on.  He stated that he had sustained a 
"cracked vertebrae" in September 1976 and was off work for 
seven months.  He stated that this condition healed and the 
pain was "completely eradicated" and described reaching 
"100 percent recovery."  Other records show that he injured 
his right shoulder on June 19, 1989, when he was thrown from 
a flat bed truck and fell on the pavement.  When the veteran 
was asked by the Social Security Administration when his 
condition first bothered him, he indicated it was in 
September 1976, when he sustained a back injury and was off 
of work for 6 months.  

The evidence shows that the veteran underwent physical 
therapy for some time after the accident.  In an October 1989 
letter, a doctor of osteopathy stated that the veteran had 
been diagnosed as having a lumbar herniated disc that was 
inoperable.  He concluded that it was impossible for the 
veteran to return to his former employment and that he needed 
rehabilitation so that he could do sedentary work.  Other 
medical opinions indicate the same conclusion-that the 
veteran would be unable to return to his prior work that 
involved heavy labor, but that he could be rehabilitated for 
a job that involved less manual labor.  In a December 1990 
independent medical examination report, it was noted that the 
veteran had been off of work for 18 months and that 
statistics showed that people who had been off of work for 
that long did not return to work.  She noted that the veteran 
presented with a "marked ponderance of nonphysiologic[al] 
and nonanatomic signs and symptoms."  The veteran was seen 
by physicians from 1989 to 1992, at which point, he was 
awarded Social Security Administration disability benefits, 
effective June 1989.

The veteran is now claiming that his service-connected 
disabilities have caused him to be unable to work.  The Board 
has accorded such assertion little probative value, since the 
preponderance of the evidence is against such a finding.  It 
is undisputed that the veteran sustained an injury to his low 
back on June 22, 1989.  Prior to that time, he was having 
little to no back problems.  At the November 1995 hearing, he 
testified, under oath, that he was working 70 to 80 hours a 
week prior to the June 22, 1989, accident.  He stated he 
stopped working after the June 22, 1989, injury because his 
back had become significantly worse to the point that he 
could no longer work.  Thus, his own statements are against a 
finding that it was his service-connected disabilities that 
caused him to be unable to work.  The statements he made at 
the time he was filing a claim for workers' compensation and 
Social Security Administration benefits are accorded high 
probative value, as they were made contemporaneously to the 
June 1989 injury.  Additionally, he made those statements at 
a time when he was not seeking compensation benefits from VA.

Based upon the evidence in the claims file, the Board is 
incapable of concluding that the veteran's inability to 
obtain and sustain gainful employment is the result of 
service-connected disabilities.  The majority of medical 
professionals have stated that only some of the current 
symptoms associated with the veteran's low back can be 
attributed to the service-connected disability.  One medical 
professional has attributed all of the veteran's current 
symptoms to service-connected disabilities, however, the 
Board has accorded lessened probative value to his opinion.  
First, it is outweighed by multiple medical opinions in VA 
examination reports.  Second, he made no mention of the post-
service June 1989 injury, although he noted such injury in a 
March 2004 letter that he wrote.  His failure to acknowledge 
the June 1989 injury in the March 2002 letter has resulted in 
the Board not giving any probative value to his opinion, 
particularly when the veteran received workers' compensation 
and Social Security Administration benefits as a result of 
the June 1989 injury.  Interestingly, he did not attempt to 
attribute all of the veteran's current low back symptoms to 
the in-service injury in the March 2004 letter.  

The RO chose to resolve all reasonable doubt in favor of the 
veteran in awarding the 50 and 40 percent evaluations for his 
lumbar spine by allowing all of the current symptomatology to 
be service related.  While that was appropriate for the 
evaluation of the lumbar spine, see Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (where it is not possible to 
distinguish the effects of a nonservice-connected condition 
from those of a service-connected one, the reasonable doubt 
doctrine dictates that all symptoms be attributed to the 
veteran's service-connected disability), it cannot be stated 
that the veteran's inability to obtain and sustain gainful 
employment is due solely to service-connected disabilities.  
Again, medical professionals have attributed only some of the 
current symptoms to the service-connected chronic lumbosacral 
strain.  For example, in a December 1997 VA examination 
report, while the examiner noted he found the veteran to be 
unemployable at that time, he made a determination that the 
symptoms associated with the service-connected low back 
disorder were minimal and that the veteran's current symptoms 
were more likely related to the 1989 post service injury.  He 
noted that the veteran's left knee disability would aggravate 
the low back disability; however, there was no conclusion 
that all of the veteran's current symptoms were attributable 
to service-connected disabilities.  Entitlement to a total 
rating for compensation based upon individual unemployability 
cannot be awarded based upon the evidence of record.

The Court has stated that for a veteran to prevail on a claim 
based on unemployability, it is necessary that the record 
reflect some factor which takes the veteran's case outside 
the norm of a veteran with the same combined disability 
evaluation.  Van Hoose, 4 Vet. App. at 363.  In that case, 
the Court noted that the appellant had a combined evaluation 
of 80 percent and that the Board's denial of a total rating 
for compensation based upon individual unemployability was 
plausible because there were no circumstances in the record 
that placed the veteran in a different category than other 
veterans so rated.  Id. citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 52-53 (1990).  Here, the Board does not doubt that 
the service-connected chronic lumbosacral strain and 
residuals of a left meniscectomy cause the veteran 
significant occupational impairment, which is contemplated by 
the 40 percent and 30 percent evaluations, for a combined 
evaluation of 60 percent (70 percent during the time the 50 
percent rating was assigned).  However, there is a lack of 
evidence showing that there are circumstances that place him 
in a different category to warrant entitlement to a total 
rating for compensation based upon individual 
unemployability.  

In sum, based on the evidence of record, the Board finds that 
the veteran's inability to secure and follow a substantially 
gainful occupation is not due solely to his service-connected 
disabilities.  The evidence suggests that although his 
service-connected disabilities pose impairment to his 
employability, his inability to hold a job has been in large 
part due to a post service back injury.  Given that the 
service-connected chronic lumbosacral strain and residuals of 
a left meniscectomy do not preclude him from substantially 
gainful employment, the Board finds that the preponderance of 
the evidence is against the claim for a total disability 
rating for compensation purposes due to individual 
unemployability, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Increased evaluations for chronic lumbosacral strain are 
denied.

An increased evaluation for residuals of a left meniscectomy 
is denied.

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


